Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 8-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eklof et al. WO 2020/197480.
Claims 1, 12 and 20:
Eklof et al. discloses a wireless device configured to operate in a wireless communication system, the wireless device comprising: at least one transceiver;
at least processor; and at least one computer memory operably connectable to the at least one processor and storing instructions, an apparatus for configured to operate in a wireless communication system, the apparatus comprising: at least processor; and at least one computer memory operably connectable to the at least one processor (Eklof et al.; Fig. 11), and a method performed by a wireless device configured to operate in a wireless communication system, the method comprising: 
performing initial access towards a source cell (The AN 12 wirelessly connects a wireless communication device 16 (or simply “wireless device 16”) to the CN 14. The CN 14 in turn connects the wireless device 16 to one or more external networks (not 
receiving, from a network node serving the source cell, a mobility command including one or more mobility execution conditions and one or more target cell configurations (step 3; Eklof et al.; Fig. 9, page 31, lines 9-11); 
evaluating a mobility execution condition from the one or more mobility execution conditions only for cells for which corresponding target cell configuration from the one or more target cell configurations can be complied (Eklof et al.; page 42, line 21-page 43, line 12); and 
accessing a cell satisfying the mobility execution condition by using a corresponding target cell configuration for the cell (Eklof et al.; Fig. 9, page 31, lines 6-11). 
Claims 2 and 13:
Eklof et al. discloses determining that at least one target cell configuration from the one or more target cell configurations cannot be complied (Eklof et al.; page 42, line 21-page 43, line 12).
Claims 3 and 14:
Eklof et al. discloses storing the one or more target cell configurations except the at least one target cell configuration determined not to be complied (Eklof et al.; page 35, lines 22-24).
Claims 4 and 15:

Claims 5 and 16:
Eklof et al. discloses the information further informs at least one target cell for which corresponding target cell configuration which cannot be complied (Eklof et al.; page 50, lines 3-6).
Claims 6 and 17:
Eklof et al. discloses receiving, from the network node serving the source cell, an updated configuration of the at least one target cell configuration (CHO Configuration to the UE; In NR, the source receives the configuration prepared by the target and provides the configuration to the UE in an RRCReconfiguration message containing a reconfigurationWithSync field with instructions for the UE to access the target cell e.g. random access channel (RACH) parameters, cell identity, frequency, SMTC configuration, etc.; Eklof et al.; page 31) which cannot be complied (Eklof et al.; page 42, line 21-page 43, line 12).
Claim 8:
Eklof et al. discloses performing a connection re-establishment procedure based on that all of the one or more target cell configurations cannot be complied (Eklof et al.; page 45, lines 18-24).
Claim 9:

Claim 10:
Eklof et al. discloses the one or more mobility execution condition are configured for each of the one or more target cells, respectively (step 3; Eklof et al.; Fig. 9, page 31, lines 9-11).
Claim 11:
Eklof et al. discloses the wireless device is in communication with at least one of a mobile device, a network (Eklof et al.; Fig. 1), and/or autonomous vehicles other than the wireless device
Claim 19:
Eklof et al. discloses the one or more target cell configurations are configured for each of one or more target cells, respectively, and wherein the one or more mobility execution condition are configured for each of the one or more target cells, respectively (step 3; Eklof et al.; Fig. 9, page 31, lines 9-11).

Allowable Subject Matter
Claims 7 and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Skripnikov whose telephone number is (571)270-1958. The examiner can normally be reached Monday - Friday 9:00AM - 5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel R Beharry can be reached on (571)270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALEX SKRIPNIKOV/           Primary Examiner, Art Unit 2416